Citation Nr: 0814044	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-07 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1. Entitlement to a compensable rating for right ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1966 to 
March 1970, and from June 1970 to September 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In March 2008 the veteran appeared at the St. Petersburg RO 
and testified by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  On March 21, 2008, prior to the promulgation of a 
decision in the appeal, the veteran withdrew his appeal for 
entitlement to a compensable rating for his service-connected 
right ear hearing loss disability. 

2.  The veteran was exposed to acoustic trauma in service and 
has suffered from ringing in his ears during and since 
service.

3.  The veteran is service-connected for right ear 
sensorineural hearing loss.


CONCLUSIONS OF LAW


1.  The criteria for withdrawal of a substantive appeal for a 
compensable rating for right ear hearing loss have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2007).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating, right ear hearing loss

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by 
the veteran or his authorized representative.  38 C.F.R. 
§ 20.204.  

During his March 2008 Board hearing the veteran withdrew his 
appeal for a compensable rating for his service-connected 
right ear hearing loss.  See Transcript at p. 2.  
Consequently, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.  38 U.S.C.A. § 7105.

II.  Service connection, tinnitus

The veteran seeks service connection for ringing and buzzing 
in his ears, which he attributes to blasts from weapons, 
including "175 mm guns," during his service in Vietnam.  
During his March 2008 Board hearing he testified that he 
complained of ringing in his ears while in Vietnam and was 
told that the ringing in his ears "would probably go away on 
its own time."  He also reports working in "an extremely 
high noise environment" during his subsequent tour of duty 
in Korea.  He avers that the ringing in his ears has 
progressively worsened since service.  Rating decision dated 
in December 1976 granted service connection for right ear 
hearing loss based on separation examination findings of high 
frequency hearing loss.  


Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 C.F.R. § 3.303.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In each case where a veteran is seeking service-connection, 
due consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

DD-214 confirms service in Vietnam from May 1967 to May 1968.  
Service medical record dated in 1974 confirms that the 
veteran's ears were irrigated due to wax buildup.

In July 2004 the veteran underwent an audiology examination 
by VA.  During the examination he complained of bilateral 
intermittent tinnitus since 1976.  Testing confirmed 
bilateral sensorineural hearing loss which, according to the 
audiologist, was more likely than not secondary to the 
veteran's military noise exposure.

In October 2005 the veteran was accorded a compensation and 
pension (C&P) audiology examination with regard to his claim 
for service connection for tinnitus.  The examiner noted the 
veteran's exposure during service in Vietnam to weapons fire 
without hearing protection, and his long workday exposure to 
"extremely noisy" Univasc [sic] computers and other loud 
communications devices in Korea.  Diagnosis was tinnitus due 
to "cochlear damage."  Unfortunately, no opinion was 
proffered regarding incurrence.

Although the C&P examiner failed to opine as to whether the 
veteran's cochlear damage is secondary to acoustic trauma 
during service, the Board notes that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Id.  

In this case the Board notes that the veteran is not only 
competent to report as to the onset of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
contention that his tinnitus began during service to be 
credible.  See Barr, 21 Vet. App. 303; 38 C.F.R. § 3.303(a).  
The veteran says that the buzzing and ringing in his ears 
began following the explosion of an ammo dump in Vietnam, 
which he described as so powerful that it produced a mushroom 
cloud.  He says that the buzzing and ringing in his ears was 
recurrent, and swears that he sought treatment for the 
symptoms in Vietnam.  Moreover, his allegations of continuity 
of symptomatology are corroborated by a statement from a 
friend, who attests to the veteran's complaints of "a 
buzzing sound in his ears" during their pastimes together 
while in Korea.  According to this witness, "sometimes the 
buzzing was quite severe but most times it was just 
moderate."  He further recalled that when they were playing 
pool the veteran would "complain that it was bothering his 
concentration and he would stop playing for extended periods 
of time."  The Board also notes the veteran's testimony that 
he reported the ringing in his ears during a C&P examination 
that was done a few months following his separation from 
service.  The Board finds the foregoing evidence of tinnitus 
symptoms in-service and continuity of symptomatology 
thereafter to be compelling.  Remand for amplification of the 
examiner's opinion is thus not warranted.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence 
is one type of evidence that must be considered, if 
submitted, when a veteran's claim seeks disability benefits.  
Nothing in the regulatory or statutory provisions requires 
both medical and competent lay evidence; rather, they make 
clear that competent lay evidence can be sufficient in and of 
itself).  

Accordingly, based on the medical and lay evidence of record, 
and resolving all reasonable doubt in favor of the veteran, 
service connection for tinnitus is warranted.  38 C.F.R. §§ 
3.102, 3.303.

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision. 

ORDER

The appeal concerning entitlement to a compensable rating for 
right ear hearing loss is dismissed.

Service connection for tinnitus is granted.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


